                                          Case 4:19-cv-03528-YGR Document 14 Filed 05/29/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         KENNETH ADRIAN FULLER,
                                  10                                                        Case No. 19-cv-03528-YGR (PR)
                                                        Plaintiff,
                                  11
                                                 v.                                         ORDER OF DISMISSAL WITHOUT
                                  12                                                        PREJUDICE
Northern District of California




                                         KAREN THOMPSON, et al.,
 United States District Court




                                  13
                                                        Defendants.
                                  14

                                  15          Plaintiff filed the present pro se prisoner complaint under 42 U.S.C. § 1983.

                                  16          On October 15, 2019, mail sent to Plaintiff by the Clerk of the Court was returned as

                                  17   undeliverable with a notation, “RTS NIC,” which stands for “Return to Sender, Not in Custody.”

                                  18   Dkt. 10. Thus, it seems that Plaintiff has been released from custody.

                                  19          On November 22, 2019, Plaintiff filed a notice of change of address to a non-prison

                                  20   address. Dkt. 11.

                                  21          In an Order dated January 13, 2020, the Court directed Plaintiff to file a non-prisoner in

                                  22   forma pauperis application form. Dkt. 12. The Clerk mailed a copy of the January 13, 2020

                                  23   Order to Plaintiff at his non-prison address. See Dkt. 12-1.

                                  24          On February 21, 2020, the January 13, 2020 Order mailed to Plaintiff was returned to the

                                  25   Clerk with a notation that it was undeliverable for the following reasons: “RETURN TO

                                  26   SENDER. ATTEMPTED - NOT KNOWN. UNABLE TO FORWARD.” Dkt. 13. To date,

                                  27   Plaintiff has not updated his address with the Court or submitted any further pleadings in this case.

                                  28          Pursuant to Northern District Local Rule 3-11 a party proceeding pro se whose address
                                          Case 4:19-cv-03528-YGR Document 14 Filed 05/29/20 Page 2 of 2




                                   1   changes while an action is pending must promptly file a notice of change of address specifying the

                                   2   new address. See L.R. 3-11(a). The Court may dismiss without prejudice a complaint when:

                                   3   (1) mail directed to the pro se party by the Court has been returned to the Court as not deliverable,

                                   4   and (2) the Court fails to receive within sixty days of this return a written communication from the

                                   5   pro se party indicating a current address. See L.R. 3-11(b).

                                   6          More than sixty days have passed since the mail directed to Plaintiff by the Court was

                                   7   returned as undeliverable. The Court has not received a notice from Plaintiff of a new address.

                                   8   Accordingly, the complaint is DISMISSED without prejudice pursuant to Rule 3-11 of the

                                   9   Northern District Local Rules. The Clerk shall terminate all pending motions and close the file.

                                  10          IT IS SO ORDERED.

                                  11   Dated: May 29, 2020

                                  12                                                    ______________________________________
Northern District of California
 United States District Court




                                                                                        YVONNE GONZALEZ ROGERS
                                  13                                                    United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
